Opinion to: SJR   TGT   SN   TJ   EVK   ERA   GCH   LCH   JB








Opinion Issued May 4, 2006





 




     
 
 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas





















 
 

NO. 01-05-00405-CR
 


















 
 

BRIAN BENJAMIN JOHNSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 

On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 898079





 

 
 
 

MEMORANDUM
OPINION
Appellant
Brian Benjamin Johnson pleaded guilty to the felony offense of aggravated
robbery, and was placed on deferred adjudication community supervision for a
period of ten years.  The State
subsequently moved to adjudicate Johnson’s guilt.  The trial court adjudicated him guilty and
sentenced him to twenty years’ imprisonment. 
In four issues, Johnson contends the trial court erred in adjudicating
his guilt because (1) the State failed to prove he was capable of paying the community
supervisionary fees, (2) the State failed to prove that he committed the
offense of aggravated robbery in connection with an extraneous offense, (3)
hearsay should not have been admitted under the excited utterance exception,
and (4) he should not have been permitted to appear before the witnesses in the
hearing on the motion to adjudicate in an orange jail-issued jumpsuit because
it made him more easily identifiable as an assailant.  We dismiss the appeal for want of
jurisdiction.
Facts
In
January 2002, the State indicted Johnson for the offense of aggravated robbery.
 The case proceeded to trial, and after
the jury announced it was deadlocked, the trial court ordered a mistrial.  In August 2003, Johnson pleaded guilty to the
offense without an agreed recommendation from the State as to punishment, and
the trial court placed him on deferred adjudication community supervision for a
period of ten years.  In November 2004,
the State moved to adjudicate Johnson’s guilt. 
  Johnson pleaded “not true” to the allegations
in the State’s motion.  At the hearing,
the State presented evidence that Johnson had failed to pay the required fees
under the terms of his community supervision, and that Johnson had committed an
aggravated robbery in November 2004.  The
trial court adjudicated Johnson’s guilt and sentenced him to twenty years’
confinement in the Institutional Division of the Texas Department of Criminal
Justice.  
Discussion
Under
Article 42.12, Section 5(b) of the Code of Criminal Procedure, if a defendant
violates a condition of his deferred adjudication community supervision, he is
entitled to a hearing “limited to the determination by the court of whether it
proceeds with an adjudication of guilt on the original charge.  No appeal may be taken from this determination.”  Tex. Code Crim. Proc. Ann. art. 42.12,
§ 5(b) (Vernon Supp. 2005); Hogans v. State, 176 S.W.3d 829, 832 (Tex. Crim.
App. 2005).  In an appeal
from a judgment adjudicating guilt after community
supervision has been revoked, this court only has jurisdiction to consider a
claim that, “on its face, relate[s] to the sentence imposed, not to the
decision to adjudicate.”  Hogans, 176 S.W.3d at 834.  Thus, if an appeal only raises a claim of
purported error in the adjudication of guilt determination, a court of appeals
should dismiss that claim without reaching the merits.  Id. 
Johnson’s challenges to the sufficiency of the evidence, the admission
of hearsay statements, and the propriety of his appearing in an orange jail
jumpsuit are not appealable because they relate solely to the determination by
the court of whether to adjudicate guilt, and not to the court’s assessment of
punishment.  See Hargesheimer v. State,
182 S.W.3d 906, 909 (Tex. Crim. App. 2006). 
Johnson makes no challenges related to the punishment phase of the
hearing.  Accordingly, we dismiss his
appeal for want of jurisdiction.
 
                                                          Jane
Bland
                                                          Justice
 
Panel consists of Justices Taft,
Higley, and Bland.
Do not publish. 
Tex. R. App. P. 47.2(b).